Title: To George Washington from Colonel James Livingston, 3 April 1777
From: Livingston, James
To: Washington, George



Sir
Albany 3d April 1777

Inclosed you have a Copy of a Resolve respecting my raising a Regiment in the United States, by which your Excellency will perceive the Commander in Chief in this Department, was to recommend proper Officers under me to Congress—The List of Officers was accordingly made out and sent to Congress by General Schuyler the 18t. of Decr last, & in Consequence of which, I got Orders to recruit, and recd six thousand Dollars in the Course of the Winter, which is all I have been able to get from General Schuyler—My Officers have recruited two hundred and Ten Men agreeable to the Return I now send your Excellency—I cant conceive the Generals Reason for not advancing me more Money to recruit, It’s true my Officers are some thing Deficient, owing to the great Expence attending recruiting, which must undoubtedly be stopp’d from their Pay—I have applied to the General for Commissions for my Officers, and have been put off from time to time—Since the Generals leaving this place, the Commanding Officer Colo: Van Schaick has ordered my Regiment to march to the Westward, by order of the General[.] I have therefore to request your Excellency, will send me blanck Commissions for my Officers, As also an Order for what Money I may want to raise the Regiment; If these things can’t be complied with, I must quit the Service—If I am to remain, shou’d be glad to serve under your Excellency—My Commission from Congress is dated 20t. Novr 1775, Agreeable to that I received

from General Montgomery in Canada, and expect to take Rank accordingly If I remain in the Service; I shall wait your Excellencys Answer & am With the greatest Respect Your Excellency Most Obdt Servt

Jas Livingston

